NUMBER 13-20-00074-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG


                                            IN RE D.G.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria1

        Relator D.G., proceeding pro se, filed a petition for writ of mandamus seeking to

compel the Cameron County Juvenile Court to reverse, vacate and dismiss cause number

96-10-523-JB. We deny the petition for writ of mandamus.

        To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and there is no adequate appellate remedy. In

re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re



        1   See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An order is

void when a court has no power or jurisdiction to render it. Ad Villarai, LLC v. Chan Il Pak,

519 S.W.3d 132, 137 (Tex. 2017). An abuse of discretion occurs when a trial court’s

ruling is arbitrary and unreasonable or is made without regard for guiding legal principles

or supporting evidence. In re Nationwide, 494 S.W.3d at 712; Ford Motor Co. v. Garcia,

363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136. When an order is void, the relator need not demonstrate the lack of

an adequate remedy by appeal. See In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.

2000) (orig. proceeding).

       The relator bears the burden to properly request and show entitlement to

mandamus relief. See Walker, 827 S.W.2d at 837; see In re Carrington, 438 S.W.3d 867,

868 (Tex. App.—Amarillo 2014, orig. proceeding); In re Villarreal, 96 S.W.3d 708, 710

(Tex. App.—Amarillo 2003, orig. proceeding). This requirement applies to all relators,

including those who proceed pro se. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—

Houston [1st Dist.] 1992, orig. proceeding) (per curiam). In addition to other requirements,

the relator must include a statement of facts supported by citations to “competent

evidence included in the appendix or record” and must also provide “a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record.” See generally TEX. R. APP. P. 52. It is clear that the relator has the

burden of providing the reviewing court with a sufficient record to establish the right to



                                             2
mandamus relief. See Walker, 827 S.W.2d at 837; In re Carrington, 438 S.W.3d at 869;

In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain

relief. Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),

52.10(b).


                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed the
11th day of February, 2020.




                                             3